Citation Nr: 0511334	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
secondary to herbicide exposure to include Agent Orange.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

Correspondence dated in December 2002 and January 2004 met 
all of the notice requirements of the laws and regulations 
noted above; however, additional development is necessary 
before VA's duty to assist the veteran is met.

The veteran contends that he served in the Republic of 
Vietnam, and hence, he argues that he is entitled to service 
connection for diabetes mellitus on a presumptive basis.  
Specifically, he argues that he was assigned to temporary 
duty from Mactan Island, Philippines to Tan Son Nhut Air 
Base, Saigon from January to April 1967.  Additionally, he 
reports being assigned temporary duty from Pope Air Force 
Base, North Carolina to Tachikawa Air Force Base, Japan from 
May to August 1968.  From Japan, he reports that his entire 
squadron was deployed to an air base at Cam Ranh Bay, Vietnam 
from June to August 1968.  

Available personnel records do not verify the veteran's 
temporary duty assignments in the Republic of Vietnam.  
Nevertheless, 38 U.S.C.A. § 5103A (West 2002), requires that 
VA undertake further efforts to search government records in 
an attempt to verify any in country assignments in Vietnam.  

In this latter regard, the undersigned notes that given the 
unit history of the 463rd Field Maintenance Squadron that the 
veteran's service in Vietnam, may only have been for very 
brief time periods.  That is, the appellant may have flown in 
and out of the country during various rotations of unit 
personnel.  Hence, to aid in gathering information to verify 
the claimed in country service performed, the following is 
quoted from, www.hometown.aol.com/blndbat/463.html  

On August 1, 1967 all USAF troop carrier units were 
redesignated as "tactical airlift" and the 463rd 
became the 463rd Tactical Airlift Wing, while its 
squadrons became tactical airlift squadrons.

Because of the superior short-field capabilities of 
the [C-130B], the 463rd was assigned to support 
forward field operations, thus leading to the most 
difficult of airlift assignments in the 1966-67 
time period.  Wing crews operated from an advance 
base at Tan Son Nhut Air Base outside Saigon.  The 
Tet Offensive of 1968 and the simultaneous siege of 
the Marine Combat Base at Khe Sanh placed 463rd 
crews in the most dangerous conditions faced by 
airlifters during the period of US involvement of 
ground troops of the war.  Crews from the 463rd 
joined other C-130 crews in the vital - and 
dangerous - resupply missions over the besieged 
base. 463rd crews airdropped supplies to units of 
the First Cavalry Division when they went into the 
A Shau Valley in the spring of 1968.  A wing 
airplane and crew were lost to enemy fire.  Kham 
Duc is a name that will forever live in C-130 
history - one 463rd crew was shot down during the 
evacuation of the camp.  All told, the 463rd lost 
nine C-130s to enemy action in Vietnam, of which 
five were shot down and four were destroyed on the 
ground.  Eight others were lost to operational 
causes.  At least 45 463rd personnel lost their 
lives in crashes and several suffered wounds.   Two 
463rd maintenance personnel were killed by hostile 
fire while on the ground at a forward base where 
they had been sent to repair a broken airplane.

The 463rd headquarters remained at Mactan until 
mid-1968, when the wing and the 772nd and 774th 
squadrons transferred to Clark Air Base to join the 
29th and 773rd.  Although the 463rd was part of the 
315th Air Division, the wings airplanes and crews 
were under the operational control of the 834th Air 
Division, a unit that was established in Saigon to 
control all US Air Force airlift in South Vietnam.  
Wing crews rotated initially to Tan Son Nhut until 
the spring of 1969, when the rotation moved to Cam 
Ranh Bay.  Rotations were of 16-day duration, 
during which the crew would fly missions as 
scheduled by the 834th Airlift Center in Saigon.  
Maintenance and other personnel served in South 
Vietnam for periods ranging from two weeks to six 
months at a time.  In the spring of 1969 the Air 
Force deactivated the 315th Air Division, at which 
time the 463rd became part of the Clark-based 
Thirteenth Air Force, the controlling agency for 
Pacific Air Forces units in Southeast Asia, 
including the Philippines.  The 20th Operations 
Squadron also became part of the 463rd at this 
time.  The 20th, previously another 315th AD unit, 
operated an assortment of transport aircraft, 
including C-118s used for air evacuation of 
patients from hospitals in Vietnam to Clark and a 
quartet of large Douglas C-124s that transferred to 
Clark when the Military Airlift Command phased out 
its fleet of Globemasters.  The C-124s operated 
into and within Southeast Asia carrying "outsize" 
cargo that was too large for C-130 lift.

(emphasis added)

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Defense 
Finance and Accounting Service and 
request that they provide any available 
leave and earning/pay statements 
documenting the appellant's receipt of 
hostile fire pay for service on the 
ground in Vietnam between 1967 to 1968.  
If the appellant's pay records do not 
support his receipt of hostile fire pay, 
or if no such records are available, a 
written statement to that effect should 
be added to the claims file.

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
that they review the records of the 463rd 
and 464th Field Maintenance Squadrons for 
the periods between January and April 
1967, and from June to August 1968 to 
determine whether any Field Maintenance 
Squadron personnel were deployed to 
locations within the Republic of Vietnam.  
The above quotation should be provided to 
the USASCRUR for their use in attempting 
to verify the appellant's claim of in 
country service.

3.  The RO should contact the National 
Archives and Records Center (NARA), and 
request that they review the morning 
records for the 463rd and 464th Field 
Maintenance Squadrons for the periods 
between January and April 1967, and from 
June to August 1968 to determine whether 
the veteran was deployed to locations 
within the Republic of Vietnam.  The 
above quotation should be provided to the 
NARA for their use in attempting to 
verify the appellant's claim of in 
country service.

4.  Thereafter, the RO should again 
review the record, and prepare a new 
rating decision.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




